14 N.Y.3d 872 (2010)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. LUCIOUS MULDROW, Appellant,
v.
JAMES T. CONWAY, Superintendent, Attica Correctional Facility, Respondent.
Mo. No. 2010-323.
Court of Appeals of New York.
Submitted March 22, 2010.
Decided May 6, 2010.
Motion for leave to appeal dismissed upon the ground that it does not lie from the order of an individual Justice of the Appellate Division (see NY Const, art VI, § 3 [b]; CPLR 5602). Motion for poor person relief dismissed as academic.